Per Curiam.

This is an appeal from a judgment of the General Term of the City Court, affirming a judgment of the Trial Term, entered upon the verdict of a jury, in favor of the plaintiff. The action is brought to recover damages for breach of contract of employment. The evidence produced by plaintiff, which we must accept as true, shows that on or about the 7th of February, 1899, one of the defendants entered into an agreement with plaintiff, whereby he employed plaintiff for the balance of that year as cashier, at the rate of $1,100 per year. The defendants are co-partners, and this agreement was for employment by the copartnership. Plaintiff entered upon the discharge of his duties, under this agreement, and continued in such employment until June 1st, when he was discharged, without sufficient cause. His salary was paid up to June 15th. After his discharge, he tried to secure other employment, and he succeeded in doing so, and the difference between what he would have earned, had he continued with defendants, and what he was able to earn during the balance of that period was $367.99, which is the sum in which he has been damaged by reason of his wrongful discharge. The jury gave him a verdict for that sum, with interest. Eo exception was taken to any portion of the charge, and the only questions of law presented are those raised hy exceptions to the admission or exclusion of *732testimony. FTone of these is of sufficient weight to call for a reversal of the judgment.
Present: Freedman, P. J., Truax and Gildersleeve, JJ.
Judgment affirmed, with costs.